GRIMM, Presiding Judge,
dissenting.
I respectfully dissent. Nothing in Rule 29.15 prevents an appellate court from recalling a mandate when counsel completely fails to perfect an appeal. I would reinstate the appeal and consider its merits.
In this case, Brian T. Hayden represented defendant at trial. Mr. Hayden filed a motion for new trial, which the trial court overruled on January 12, 1996. On that same day, the trial court sentenced defendant to the Department of Corrections.
Mr. Hayden filed an untimely notice of appeal on February 21, 1996. However, on March 26, Mr. Hayden filed an application for leave to file notice of appeal out of time. In that application, he said that the original notice “was filed out of time solely due to counsel’s improper computation of when the judgment became final and when the Notice should have been filed.”
On April 1, this court granted leave to file a new notice of appeal and ordered that the *441record on appeal be filed by May 21. Mr. Hayden filed the notice of appeal, but he did not file the record. On July 25, this court notified Mr. Hayden that the appeal would be dismissed if the record was not filed by August 9. On August 12, Mr. Hayden filed a motion seeking until that day to file the record. This court granted the motion, but the record was not filed. On August 13, Mr. Hayden sought an additional extension to file the record on August 15. This court granted the motion, but he did not file the record.
On August 22, this court sent Mr. Hayden another notice indicating that the appeal would be dismissed unless the record was filed by September 6. The record was not filed and on September 12, 1996, this court issued its mandate, dismissing the appeal for failure to comply with Rules 30.04(f) and 81.18. On October 4, this court sent a copy of the mandate to the Department of Corrections as required by Rule 30.24.
On June 4,1997, defendant filed his motion to recall mandate. In that motion, defendant alleged that the court reporter prepared the transcript, but Mr. Hayden never picked it up or filed it. Further, defendant alleged that he was incarcerated and could not contact Mr. Hayden, however his mother had gone to Mr. Hayden’s office several times and he refused to see her.
On June 10, this court directed Mr. Hayden to respond to defendant’s motion by June 24. He did not respond. On June 26, this court noted that Mr. Hayden had recently filed a motion to voluntarily surrender his license to practice law. At that time this court provisionally granted the motion to recall the mandate. Our order noted that it “appears Mr. Hayden rendered ineffective assistance of counsel on appeal.” However, because of the rule change, the order expressed reservations as to whether a motion to recall mandate maybe maintained by an appellant sentenced after January 1, 1996. Thus the parties were directed to brief “whether the mandate may be recalled in light of the rule change to Rule 29.15(a).”
The State contends that “revised Rule 29.15 precludes the use of motions to recall the mandate,” arguing that Rule 29.15 is “the exclusive means of relief for claims of ineffective assistance of appellate counsel.” Certainly, revised Rule 29.15 was designed to provide a mechanism to deal with allegations of ineffective appellate counsel in a more organized way. Under old Rule 29.15, a defendant could not complain about his appellate counsel. Rather, a defendant had to seek relief under a motion to recall the mandate.
I agree that any claims concerning appellate counsel’s failure to raise points or to adequately raise them must be raised in a Rule 29.15 motion. Such a rule and holding is logical, for after the direct appeal is concluded and a defendant knows its results, the defendant should either timely file his Rule 29.15 motion and raise those issues or be barred from later complaining.
Here, the facts do not contain such a claim. Rather, the claim is that his counsel failed to perfect the appeal. In effect, defendant did not have any appellate counsel, and thus was deprived of any review of his conviction and sentence.
Further, Mr. Hayden’s failure not only prevented review of defendant’s appeal, it also effectively precluded him from filing a Rule 29.15 motion. Rule 29.15(b) requires such a motion to be filed “within ninety days after the date the mandate of the appellate court is issued.” Nothing in the record reflects that defendant had knowledge that the mandate was issued September 12, 1996, and thus he would not know that the clock was running on the time for him to file his motion. Certainly, if such a motion had been filed, all would agree that Mr. Hayden rendered ineffective assistance of counsel on appeal.
Fundamental fairness requires the judicial system to afford defendant an opportunity to have his conviction and judgment reviewed. As has often been said, courts prefer to consider claims on their merits, rather than dismissing them for being improperly raised. See State v.Jackson, 506 S.W.2d 424, 426 (Mo.Div. 2 1974). I would affirm the granting of the recall of the mandate and consider defendant’s claim on its merits.